        Case 1:19-cv-03833-EGS Document 16-1 Filed 01/24/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AUGUST CABRERA, et al.,              )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )    Civil Action No. 1:19-cv-03833 (EGS)
                                     )
BLACK & VEATCH SPECIAL               )    JURY TRIAL DEMANDED
PROJECTS CORPORATION, et al.,        )
                                     )
            Defendants.              )
____________________________________)

     REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE (LETTERS
    ROGATORY) FOR SERVICE OF PROCESS UPON MTN GROUP LIMITED

TO THE APPROPRIATE JUDICIAL AUTHORITY IN SOUTH AFRICA:

       The United States District Court for the District of Columbia presents its compliments

to the Appropriate Judicial Authority in South Africa, and respectfully requests international

judicial assistance to effect service of process upon South African Defendant MTN GROUP

LIMITED in connection with a proceeding currently pending before this Court.

                 NATURE AND PURPOSE OF THE PROCEEDINGS

       Plaintiffs ask this Court to serve the Summons in a Civil Action, Complaint, and

Judge Emmet G. Sullivan’s Standing Order upon the South African Defendant MTN

GROUP LIMITED in connection with the above case alleging violation of the Anti-

Terrorism Act, 18 U.S.C. § 2333 et seq.

           ALLEGATIONS AND RELIEF SOUGHT BY THE PLAINTIFFS

       Plaintiffs allege that the named Defendants have violated the Anti-Terrorism Act by

knowingly or recklessly financing terrorism by paying protection money to the Taliban, and

by deactivating their transmission masts at the Taliban’s request. They allege that this

                                                1
        Case 1:19-cv-03833-EGS Document 16-1 Filed 01/24/20 Page 2 of 3



conduct caused injurious and fatal terrorist attacks against Americans, including Plaintiffs.

Plaintiffs seek compensatory and punitive damages.

                               DEFENDANT’S LOCATION

       It has been represented to this Court that Defendant MTN GROUP LIMITED is an

entity organized under South African law and domiciled at the following address:

                               MTN GROUP LIMITED
                                216 -14TH AVENUE
                                    FAIRLAND
                            ROODEPOORT, SOUTH AFRICA


                               ASSISTANCE REQUESTED

       This Court respectfully requests that South African judicial authorities:

   1. Cause one copy of the following documents, appended hereto in English:

                  SUMMONS IN A CIVIL ACTION

                  COMPLAINT FOR VIOLATION OF THE ANTI-TERRORISM ACT

                  STANDING ORDER GOVERNING CIVIL CASES BEFORE JUDGE

                   EMMET G. SULLIVAN

    . . . to be served upon MTN GROUP LIMITED at the above-indicated address, in the

manner prescribed for the service of similar documents under the laws of South Africa;

   2. In the event that the defendant cannot be found at that address, locate them by using

whatever databases might be available to judicial officials in South Africa;

   3. Cause the person who serves the documents upon the defendant to execute an

affidavit of service as prescribed by South African law; and

   4. Return through diplomatic channels to Plaintiffs’ counsel’s international litigation

support firm, Viking Advocates, LLC, 6525 Charlotte Street, Kansas City, Missouri 64131,


                                                2
          Case 1:19-cv-03833-EGS Document 16-1 Filed 01/24/20 Page 3 of 3



United States of America, the affidavit of service and copy of the documents which were

served.

          If service cannot be effected at the addresses provided, this Court respectfully

requests judicial assistance to effect service by any means permitted under South African law.

          This Court, through Plaintiffs, are willing to reimburse any expenses incurred by any

South African judicial authority in executing this Letter of Request.

          The courts of the United States are authorized by statute, Title 28, United States

Code, Section 1696, to extend similar assistance to the Tribunals of South Africa in like

cases.

          This Court extends to the judicial authorities of South Africa the assurances of its

highest consideration.

                                                      Respectfully Requested,



Dated: _______________, 2020                          _________________________________
                                                      The Honorable Emmet G. Sullivan
                                                      United States District Judge for the
                                                         District of Columbia
                                                      333 Constitution Avenue, N.W.
                                                      Washington, D.C. 20001
                                                      United States of America
                                                      Tel.: +1 (202) 354-3000




(SEAL OF THE COURT)




                                                  3
